DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 03/10/2021, the examiner has carefully considered the amendments.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The Declaration under 37 CFR 1.130(a) filed on 03/10/2021 is sufficient to overcome the rejection of claims 1-9, 14 and 15-16 Saito et al (US20180022024) based on Saito et al (US2018/0022024).  Applicant has submitted the necessary evidence to show that the portions of the reference relied upon is not prior art since it was invented/conceived by the same inventive body as the present invention.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 12/08/2020, with respect to the rejection(s) of claim(s) 1-9, 14 and 15-16 rejected under 35 U.S.C. 103 as being obvious over Saito et al (US201800220240 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito et al (US20180022024).   Saito is not available prior art based on the statements provided in the Declaration, filed 03/10/2021.  Therefore the prior art, alone or in combination, fails to expressly teach and/or render obvious a resin powder suitable for solid freeform .  

Election/Restrictions

Claims 1-12 and 15-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the prior art alone or in combination fails to expressly teach and/or render obvious a resin powder suitable for solid freeform fabrication comprising a polyarylketone comprising a polyether ether ketone, polyether ketone and/or polyether ketone ketone required to have the properties as instantly claimed.  Additionally, the prior art, alone or in combination, fails to expressly set forth a device configured for fabricating a solid freeform fabrication object comprising an accommodating device configured to accommodate the resin powder as described 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc